 


111 HR 224 IH: To provide for the liquidation or reliquidation of certain entries of newspaper printing presses and components thereof.
U.S. House of Representatives
2009-01-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



V 
111th CONGRESS
1st Session
H. R. 224 
IN THE HOUSE OF REPRESENTATIVES 
 
January 6, 2009 
Ms. Shea-Porter introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To provide for the liquidation or reliquidation of certain entries of newspaper printing presses and components thereof. 
 
 
1.Large newspaper printing presses and components thereofNotwithstanding any other provision of law, U.S. Customs and Border Protection shall, not later than 90 days after the date of the enactment of this Act, liquidate or reliquidate entries from Tokyo Kikai Seisakusho, Ltd. of large newspaper printing presses and components thereof, whether assembled or unassembled, during the period September 1, 1997, through August 31, 1998, at the antidumping duty rate of 59.67 percent, in accordance with the final results of the changed circumstances review conducted by the International Trade Administration of the Department of Commerce for such entries (Case No. A–588–837; 71 Fed. Reg. 11590; March 8, 2006), plus any applicable interest that is due. 
 
